—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered October 19, 1995 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for failure to exhaust administrative remedies.
Petitioner, a prison inmate, was initially denied the right to participate in the correctional facility’s family reunion program based on the misconception that the conviction that resulted in his incarceration constituted a sexual offense. "When it came to light that petitioner’s incarceration arose out of his conviction of the crimes of robbery in the first degree and criminal possession of a weapon in the third degree, his application for participation in the family reunion program was granted. Petitioner then commenced this CPLR article 78 proceeding to correct his prison records to reflect the fact that his incarceration had not resulted from his conviction of a sex-related offense. Our review of the record discloses that petitioner has failed to exhaust the administrative remedies available for this purpose pursuant to 7 NYCRR 5.52. As a result, his application for CPLR article 78 review was properly dismissed (see, Matter of Pickett v Long, 229 AD2d 802; Matter of Dickens v Irvin, 214 AD2d 1006, 1007).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.